345 Ill. App. 185 (1951)
102 N.E.2d 545
Frank Levinthal, Appellee,
v.
Chicago Transit Authority, Appellant.
Gen. No. 45,422.
Illinois Appellate Court.
Opinion filed November 27, 1951.
Released for publication January 3, 1952.
Werner W. Schroeder, James O. Dwight, Warner H. Robinson, Arthur J. Donovan, and Thomas C. Strachan, Jr., for appellant.
David L. Leeds, for appellee.
Thomas H. Ramsey, and Albert Green, of counsel.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment reversed and cause remanded.
Not to be published in full.